EXHIBIT 10.1

 

 BANK OF OKLAHOMA N.A.  Jane P. Faulkenberry    Senior Vice President  Bank of
Oklahoma Tower  918-588-6272  P 0. Box 2300  FAX: 918-588-8231  Tulsa, Oklahoma
74192  Jfaulkenberry@bokf.com

 

 
January 1, 2001


Mr. Lyndell G. Mosley
Chief Financial Officer
The Monarch Cement Company
449 1200 Street
Humboldt, KS 66748


Dear Lyndell:


Bank of Oklahoma, N.A. ("Lender") is pleased to extend an unsecured credit
commitment to The Monarch Cement Company ("Borrower") in the aggregate amount of
$35 million (the "Commitment").  The Commitment will be composed of a
$30,000,000 Advancing Term Loan ("Term Loan") and a $5,000,000 Revolving Line of
Credit ("Revolving Line"), and will be subject to the terms and conditions of
this letter agreement ("Agreement").


CREDIT FACILITIES:
1.  The Term Loan.  Lender agrees to loan Borrower up to $30,000,000 as Borrower
may from time to time request as evidenced by a promissory note in the form
attached hereto as Exhibit A, maturing on December 31, 2005, (which, together
with any extensions, renewals and changes in form thereof, is hereinafter
referred to as the "Term Note").  Advances under the Term Note shall be used for
general corporate purposes, including capital expenditures, investments, and
acquisitions.


    1.1.  Provided there is no Event of Default, Borrower may advance, pay down,
and re-advance funds on the Term Note for a period of two years commencing from
the date of the first advance.
    1.2.  At the end of the two year period ("Conversion Date"), the outstanding
balance on the Term Note will be payable in equal quarterly installments of
principal and interest in an amount to equate to a 7 year amortization, with
such payments calculated using the interest rate in effect on the Conversion
Date, provided however, that either Lender or Borrower may elect to recalculate
the payment installments on the 12-month anniversary of the Conversion Date
based on the outstanding principal balance on that date, the current floating
interest rate on that date, and the number of quarters remaining in the original
7 year amortization.  All outstanding principal and interest will be due and
payable on December 31, 2005.
    1.3.  Borrower may prepay the Term Loan in whole or part at any time without
penalty.
    1.4.  Interest shall accrue and be payable quarterly as set forth in the
Term Note at a floating interest rate of the Chase Manhattan Bank prime rate
less 1.25%.
    1.5.  Borrower shall pay Lender a commitment fee of .125% of the term loan
amount at the earlier of:  a) date of first advance under the Commitment or b)
March 31, 2001.


2.  The Revolving Line.  Lender agrees to loan Borrower up to $5,000,000 as
Borrower may from time to time request as evidenced by a promissory note in the
form attached as Exhibit B, maturing on December 31, 2002 (which, together with
any extensions, renewals and changes in form thereof, is hereinafter referred to
as the "Line Note").  Advances under the Line Note shall be used for working
capital and general corporate purposes, including capital expenditures,
investments, acquisitions, and issuance of letters of credit.


    2.1.  Provided there is no Event of Default, Borrower may advance, pay down,
and re-advance funds on the Line Note.
    2.2.  Letters of Credit shall be issued pursuant to Lender's standard
procedure, upon receipt by Lender of an application; provided that (a) no event
of default has occurred and is continuing, (b) the requested letter of credit
will not expire after the maturity date of the Line Note.  Borrower shall pay
all standard fees and costs charged by Lender in connection with the issuance of
Letters of Credit.  Lender shall be reimbursed for drawings under the Letters of
Credit either by Borrower or by an advance on the Line Note.
    2.3.  Borrower may prepay the Revolving Line in whole or part at any time
without penalty.
    2.4.  Interest shall accrue and be payable quarterly as set forth in the
Line Note at a floating interest rate of the Chase Manhattan Bank prime rate
less 1.25%.  The outstanding principal balance plus any unpaid accrued interest
shall be payable at maturity date of December 31, 2002.
    2.5.  Borrower shall pay Lender a commitment fee in an amount equal to .125%
per annum of the average unused amount of the Revolving Line, payable quarterly
in arrears.




CONDITIONS PRECEDENT:
Prior to funding the Commitment, the Borrower shall execute and deliver to
Lender the following:
    1)  This Agreement
    2)  The Term Note
    3)  The Line Note
    4)  A certified copy of Borrower's corporate resolution authorizing the
execution, delivery, and performance of this Agreement, the Term Note, and the
Line Note.




REPRESENTATIONS AND WARRANTIES:
Borrower represents and warrants to Lender that:
    1)  Borrower is duly organized, existing and in good standing under the laws
of the state in which it is organized.
    2)  The borrowing hereunder and the execution, delivery, and performance by
Borrower of this Agreement, the Term Note, and the Line Note have been duly
authorized by the Borrower and are not in contravention of any law, rule or
regulation or of the terms of the Borrower's Articles of Incorporation, or of
any agreement or instrument to which Borrower is a party or by which Borrower
may be bound.




TERMS AND CONDITIONS:
Unless otherwise agreed to in writing by Lender:


1.  Financial Statements:  Borrower will provide annual audited financial
statements within 120 days of the end of each fiscal year and quarterly
unaudited financial statements within 60 days after the end of each quarter.


2.  Minimum Net Worth:  Borrower will maintain a minimum tangible net worth (in
accordance with generally accepted accounting principles) of $62,500,000
determined on the last day of any fiscal quarter.


3.  Sale or Merger:  Borrower will not sell to, merge or consolidate with any
person or entity or permit any such merger or consolidation with the Borrower,
except for:  a) mergers between Borrower and any of its subsidiaries, and b)
mergers in which Borrower is the surviving entity.


4.  Creation or Existence of Liens:  Borrower will not create or permit to exist
any mortgage, pledge, lien, or other encumbrance on any of its property,
personal or real, tangible or intangible, other than purchase money security
interests up to $5,000,000 in the aggregate related to the acquisition of assets
of Borrower acquired in the ordinary course of business.


5.  Limitation on Indebtedness:  Borrower will not create, assume, or incur:
    5.1.  Secured debt in the aggregate in excess of $5,000,000; and
    5.2.  Unsecured debt, other than this Commitment, in the aggregate in excess
of $10,000,000.


6.  Change in Ownership:  Borrower will not permit the sale or transfer of
capital stock that results in a change in control of Borrower.  A change in
control (as defined in Borrower's proxy statement) is any merger, consolidation,
or disposition of all or substantially all of the assets of Borrower or any
acquisition by any person or group of persons acting in concert who after such
acquisition would own more than 30% of the Borrower's outstanding voting stock.


7.  Reimbursement of Expenses:  Borrower will pay all reasonable and customary
out-of-pocket expenses incurred as part of this Agreement, including but not
limited to reasonable attorney's fees; however, there will be no costs to
Borrower for preparation of the loan documents for the Agreement, absent
material modifications.


8.  General Terms:  Borrower agrees to maintain its properties, maintain
insurance in amounts and against risks customary for Borrower's business,
maintain all licenses and permits necessary to conduct Borrower's business,
comply with laws including but not limited to environmental laws, and maintain
its corporate existence in good standing.




EVENTS OF DEFAULT:
Borrower shall be in default under this Agreement upon the occurrence of any one
or more of the following events or conditions, herein called "Default":
    1)  Any payment required under any Note or obligation of Borrower to Lender
is not made within ten days of the due date.
    2)  Borrower fails to perform or comply with any covenant, obligation,
warranty or provision in this Agreement or in any note or obligation of Borrower
to Lender, and such default continues uncured for thirty days or more from date
of occurrence.
    3)  Any warranty, representation, financial information, or statement made
or furnished to Lender by or in behalf of Borrower proves to have been false in
any material respect when made or furnished.
    4)  The condemnation, seizure or appropriation of substantially all, or such
as in Lender's reasonable opinion constitutes a material portion, of the assets
of Borrower.
    5)  The rendering against Borrower of one or more final judgments, decrees,
or orders for payment not covered by insurance, and the continuance of such
judgment or order unsatisfied and in effect for any period of 30 consecutive
days without a stay of execution.
    6)  Dissolution or termination of existence of Borrower
    7)  Appointment of a receiver over any part of the property of Borrower, the
assignment of property of Borrower for the benefit of creditors, or the
commencement of any proceedings under any bankruptcy or insolvency laws by or
against Borrower.


Upon the occurrence or the existence of a Default, Lender may, at its option and
without notice or demand to Borrower, immediately declare due and payable all
liabilities and obligations of Borrower to Lender and exercise all rights and
remedies possessed by Lender.




GENERAL PROVISIONS:
In addition to the terms and provisions stated herein, Borrower consents to the
provisions of the Term Note and Line Note; provided however, that to the extent
any conflict exists between this Agreement and the Notes, then this Agreement
shall be controlling.






 

 LENDER   BORROWER      Bank of Oklahoma, N.A.       The Monarch Cement Company
         By:  /s/ Jane Faulkenberry  By: /s/ Walter H. Wulf, Jr.  Name: Jane P.
Faulkenberry  Name: Walter H. Wulf, Jr.  Title: Senior Vice President   Title:
President

                                                                                                                                                                                                          

 
 

--------------------------------------------------------------------------------

 
 
CUSTOMER COPY
PROMISSORY NOTE - Fixed or Variable Rate - Commercial

  DEBTOR(S) NAME AND ADDRESS    NOTE NUMBER
        0001      
 DATE OF NOTE
       01/01/01
 MATURITY DATE
            12/31/05    
 PRINCIPAL AMOUNT
           $30,000,000.00     
 The Monarch Cement Company   CUSTOMER NUMBER
       5296900
 x NEW LOAN
  o   RENEWAL OF LOAN(S) NUMBER: 
 OFFICER
           JPF071
   o FIXED INTEREST RATE OF ______% PER ANNUM        INTEREST PAYABLE:
__________________      449 1200 Street    xVARIABLE INTEREST RATE 1.25000%
BELOW Chase Manhattan Bank Prime Rate      Humboldt, KS 66748-1000       INITIAL
RATE 8.25000 % INTEREST PAYABLE      COLLATERAL CATEGORIES    SOCIAL
SECURITY/TIN NUMBER:
           48-0340590
 
PAYMENT  
TERMS  
  See Exhibit "A" attached hereto and by this reference made an integral part
hereto.           PURPOSE
          Business Expansion

 

FOR VALUE RECEIVED, the undersigned Debtor(s), jointly and severally if more
than one, agree to the terms of this Note and promise to pay to the order of
Lender named below at its place of business as indicated herein or at such other
place as may be designated in writing by holder, the Principal Amount of this
Note together with interest until maturity at the per annum Interest rate or
rates stated above. If the writing above indicates that the per annum interest
rate is to vary with changes made from time to time in the base or prime rate of
Lender or other financial institution, each change in the rate will become
effective without notice to Debtor on the same day such base or prime rate is
changed, unless a different effective date is specified above. The base or prime
rate set forth above is determined by the named Financial Institution in its
sole discretion primarily on a basis of its cost of funds, is not necessarily
the lowest or highest rate the named Financial Institution is charging its
customers, and is not necessarily a published rate. In the event the named
Financial Institution fixing the base or prime rate ceases to exist or ceases to
announce such a rate, lender may specify a new Financial Institution to fix such
rate, in its sole discretion. Interest on this Note is calculated on the actual
number of days elapsed on a basis of a 360 day year unless otherwise indicated
herein. For purposes of computing interest and determining the date principal
and interest payments are received, all payments made under this Note will not
be deemed to have been made until such payments are received in collected funds.
 
PAYMENTS NOT MADE WHEN DUE. Any principal and/or interest amount not paid when
due shall bear interest at a rate six percent (6%) per annum greater than the
per annum interest rate prevailing on this Note at the time the unpaid amount
became due, but in no event at a rate less than fifteen percent (15%) per annum.
In addition or in the alternative to the interest rate provided for in this
paragraph Lender may assess a charge of ten dollars ($10.00) times the number of
days late to cover cost of past due notices and other expenses. In no event
shall the interest rate and related charges either before or after maturity be
greater than permitted by law.

ALL PARTIES PRINCIPALS. All parties liable for payment hereunder shall each be
regarded as a principal and each party agrees that any party hereto with
approval of holder and without notice to other parties may from time to time
renew this Note or consent to one or more extensions or deferrals of Maturity
Date for any term or terms, and all parties shall be liable in same manner as on
original note. All parties liable for payment hereunder waive presentment,
notice of dishonor and protest and consent to partial payments, substitutions or
release of collateral and to addition or release of any party or guarantor.
 
ADVANCES AND PAYMENTS. It is agreed that the sum of all advances under this Note
may exceed the Principal Amount as shown above, but the unpaid balance shall
never exceed said Principal Amount. Advances and payments on Note shall be
recorded on a schedule attached hereto or on the records of the Lender. Debtor
appoints the Lender as Debtor's attorney in fact, irrevocably, to record
advances and payments on the attached schedule or in the Lender's records.
Records shall be prima facie evidence of such advances, payments and unpaid
principal balance provided, however, that the failure to make a notation on the
attached schedule or Lender's records with respect to any advance or payment
shall not limit the obligation of the Debtor hereunder. Subsequent advances and
the procedures described herein shall not be construed or interpreted as
granting a continuing line of credit for Principal Amount. Lender reserves the
right to apply any payment by Debtor, or for account of Debtor, toward this Note
or any other obligation of Debtor to Lender.
 
COLLATERAL. This Note and all other obligations of Debtor to Lender, and all
renewals or extensions thereof, are secured by all collateral securing this Note
and by all other security interests heretofore or hereafter granted to Lender as
more specifically described in Security Agreements and other securing
documentation.
 
ACCELERATION. At option of holder, the unpaid balance of this Note and all other
obligations of Debtor to holder, whether direct or indirect, absolute or
contingent, now existing or hereafter arising, shall become immediately due and
payable without notice or demand upon the occurrence or existence of any of the
following events or conditions: (a) Any payment required by this Note or by any
other note or obligation of Debtor to holder or to others is not made when due
or the occurrence or existence of any event which results in acceleration of the
maturity of any obligation of Debtor to holder or to others under any promissory
note, agreement or undertaking; (b) Debtor defaults in performance of any
covenant, obligation, warranty or provision contained in any loan agreement or
in any instrument or document securing or relating to this Note or any other
note or obligation of Debtor to holder or to others; (c) Any warranty,
representation, financial information or statement made or furnished to Lender
by or in behalf of Debtor proves to have been false in any material respect when
made or furnished; /s/JPF (d) The making of any levy against or seizure
garnishment or attachment of any collateral; (e) Any time Lender in good faith
determines prospect of payment of this Note is Impaired (f)When in the judgment
of Lender the collateral, if any, becomes unsatisfactory or insufficient either
in character or value and upon request, Debtor fails to provide additional
collateral as required by Lender; (g) Loss, theft, substantial damage or
destruction of collateral, if any; (h) Death, dissolution, change in senior
management, or termination of existence of any Debtor; or (i) Appointment of a
receiver over any part of the property of any Debtor, the assignment of property
by any Debtor for the benefit of creditors, or the commencement of any
proceedings under any bankruptcy or insolvency laws by or against any party
liable, directly or indirectly, hereunder.
 
WAIVERS. No waiver by holder of any payment or other right under this Note or
any related agreement or documentation shall operate as a waiver of any other
payment or right.
 
GOVERNING LAW. Any cause of action for a breach or enforcement of, or a
declaratory judgment respecting, this agreement or any agreement related to the
execution and delivery of this agreement shall be commenced and maintained only
in the United States District Court for the Northern District of Oklahoma or the
applicable Oklahoma state trial court sitting in Tulsa, Oklahoma and having
subject matter jurisdiction; provided, however, any action to foreclose any deed
of trust or real estate mortgage securing finance or repayment shall be brought
in any county having mandatory venue thereof pursuant to the venue statutes of
the State of Oklahoma.
 
COLLECTION COSTS. All parties liable for payment hereunder agree to pay
reasonable costs of collection, including a reasonable attorney's fee.
 
RIGHT OF OFFSET. Any indebtedness due from holder hereof to Debtor or any party
hereto including, but without limitation, any deposits or credit balances due
from holder, is pledged to secure payment of this Note and any other obligation
to holder of Debtor or any party hereto, and may at any time while the whole or
any part of such obligation remains unpaid, either before or after Maturity
hereof, be appropriated, held or applied toward the payment of this Note or any
other obligation to holder of Debtor or any party hereto.
 
PURPOSE. Debtor affirms that the proceeds of this Note are to be used for a
business or agricultural purpose and not for a personal, family or household
purpose.
 
ENTIRE AGREEMENT. All parties acknowledge that this Note and related documents
contain the complete and entire agreement between Debtor and Lender and no
variation, modification, changes or amendments to this Note or related documents
shall be binding unless in writing and signed by all parties. No legal
relationship is created by the execution of this Note and related documents
except that of debtor and creditor or as stated in writing.
 

 LENDER NAME AND ADDRESS       DEBTOR(S) SIGNATURES(S)    The Monarch Cement
Company       Bank of Oklahoma, N.A.  /s/ Walter H. Wulf, Jr.    PO Box 268800
 Walter H. Wulf, Jr.    Oklahoma City, OK 73126-8800  President  

CUSTOMER

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 Form BOK763 (04/10/00)  Copyright 1/89 American Bank Systems, Inc.

 


 
 

--------------------------------------------------------------------------------

 



 
 
Exhibit "A"
 
 
Borrower may advance, pay down and re-advance for a period ending two years from
date of initial advance ("Conversion Date"). Interest only payable quarterly
commencing 3/31/01 until the Conversion Date. At the Conversion Date, equal
quarterly installments of principal and interest in an amount to equate to a
seven year amortization of the principal balance then outstanding will be
payable on the last day of each calendar quarter, with such payments calculated
using the interest rate in effect on Conversion Date, provided however, that
either Lender or Borrower may elect to recalculate the payment installments on
the 12-month anniversary of the Conversion Date based on the outstanding
principal balance on that date,  the current floating interest rate on that
date, and the number of quarters remaining in the original 7 year amortization.
All outstanding principal plus unpaid accrued interest will be due and payable
at Maturity.
 
 
 
 
The Monarch Cement Company


 
 




/s/ Walter H. Wulf, Jr.
Walter H. Wulf, Jr.
President







 
 

--------------------------------------------------------------------------------

 
 
CUSTOMER COPY
PROMISSORY NOTE - Fixed or Variable Rate - Commercial

  DEBTOR(S) NAME AND ADDRESS    NOTE NUMBER
        0002      
 DATE OF NOTE
       01/01/01
 MATURITY DATE
            12/31/02    
 PRINCIPAL AMOUNT
           $5,000,000.00     
 The Monarch Cement Company   CUSTOMER NUMBER
       5296900
 x NEW LOAN
  o   RENEWAL OF LOAN(S) NUMBER: 
 OFFICER
           JPF071
   o FIXED INTEREST RATE OF ______% PER ANNUM        INTEREST PAYABLE:
__________________      449 1200 Street    xVARIABLE INTEREST RATE 1.25000%
BELOW Chase Manhattan Bank Prime Rate      Humboldt, KS 66748-1000       INITIAL
RATE 8.25000 % INTEREST PAYABLE      COLLATERAL CATEGORIES    SOCIAL
SECURITY/TIN NUMBER:
           48-0340590
 
PAYMENT  
TERMS  
  Accrued interest due and payable QUARTERLY, beginning 03/31/01 and QUARTERLY
thereafter, with outstanding principal balance plus unpaid accrued interest due
and payable on 12/31/02.           PURPOSE
          Working Capital

 

FOR VALUE RECEIVED, the undersigned Debtor(s), jointly and severally if more
than one, agree to the terms of this Note and promise to pay to the order of
Lender named below at its place of business as indicated herein or at such other
place as may be designated in writing by holder, the Principal Amount of this
Note together with interest until maturity at the per annum Interest rate or
rates stated above. If the writing above indicates that the per annum interest
rate is to vary with changes made from time to time in the base or prime rate of
Lender or other financial institution, each change in the rate will become
effective without notice to Debtor on the same day such base or prime rate is
changed, unless a different effective date is specified above. The base or prime
rate set forth above is determined by the named Financial Institution in its
sole discretion primarily on a basis of its cost of funds, is not necessarily
the lowest or highest rate the named Financial Institution is charging its
customers, and is not necessarily a published rate. In the event the named
Financial Institution fixing the base or prime rate ceases to exist or ceases to
announce such a rate, lender may specify a new Financial Institution to fix such
rate, in its sole discretion. Interest on this Note is calculated on the actual
number of days elapsed on a basis of a 360 day year unless otherwise indicated
herein. For purposes of computing interest and determining the date principal
and interest payments are received, all payments made under this Note will not
be deemed to have been made until such payments are received in collected funds.
 
PAYMENTS NOT MADE WHEN DUE. Any principal and/or interest amount not paid when
due shall bear interest at a rate six percent (6%) per annum greater than the
per annum interest rate prevailing on this Note at the time the unpaid amount
became due, but in no event at a rate less than fifteen percent (15%) per annum.
In addition or in the alternative to the interest rate provided for in this
paragraph Lender may assess a charge of ten dollars ($10.00) times the number of
days late to cover cost of past due notices and other expenses. In no event
shall the interest rate and related charges either before or after maturity be
greater than permitted by law.

ALL PARTIES PRINCIPALS. All parties liable for payment hereunder shall each be
regarded as a principal and each party agrees that any party hereto with
approval of holder and without notice to other parties may from time to time
renew this Note or consent to one or more extensions or deferrals of Maturity
Date for any term or terms, and all parties shall be liable in same manner as on
original note. All parties liable for payment hereunder waive presentment,
notice of dishonor and protest and consent to partial payments, substitutions or
release of collateral and to addition or release of any party or guarantor.
 
ADVANCES AND PAYMENTS. It is agreed that the sum of all advances under this Note
may exceed the Principal Amount as shown above, but the unpaid balance shall
never exceed said Principal Amount. Advances and payments on Note shall be
recorded on a schedule attached hereto or on the records of the Lender. Debtor
appoints the Lender as Debtor's attorney in fact, irrevocably, to record
advances and payments on the attached schedule or in the Lender's records.
Records shall be prima facie evidence of such advances, payments and unpaid
principal balance provided, however, that the failure to make a notation on the
attached schedule or Lender's records with respect to any advance or payment
shall not limit the obligation of the Debtor hereunder. Subsequent advances and
the procedures described herein shall not be construed or interpreted as
granting a continuing line of credit for Principal Amount. Lender reserves the
right to apply any payment by Debtor, or for account of Debtor, toward this Note
or any other obligation of Debtor to Lender.
 
COLLATERAL. This Note and all other obligations of Debtor to Lender, and all
renewals or extensions thereof, are secured by all collateral securing this Note
and by all other security interests heretofore or hereafter granted to Lender as
more specifically described in Security Agreements and other securing
documentation.
 
ACCELERATION. At option of holder, the unpaid balance of this Note and all other
obligations of Debtor to holder, whether direct or indirect, absolute or
contingent, now existing or hereafter arising, shall become immediately due and
payable without notice or demand upon the occurrence or existence of any of the
following events or conditions: (a) Any payment required by this Note or by any
other note or obligation of Debtor to holder or to others is not made when due
or the occurrence or existence of any event which results in acceleration of the
maturity of any obligation of Debtor to holder or to others under any promissory
note, agreement or undertaking; (b) Debtor defaults in performance of any
covenant, obligation, warranty or provision contained in any loan agreement or
in any instrument or document securing or relating to this Note or any other
note or obligation of Debtor to holder or to others; (c) Any warranty,
representation, financial information or statement made or furnished to Lender
by or in behalf of Debtor proves to have been false in any material respect when
made or furnished; /s/JPF (d) The making of any levy against or seizure
garnishment or attachment of any collateral; (e) Any time Lender in good faith
determines prospect of payment of this Note is Impaired (f)When in the judgment
of Lender the collateral, if any, becomes unsatisfactory or insufficient either
in character or value and upon request, Debtor fails to provide additional
collateral as required by Lender; (g) Loss, theft, substantial damage or
destruction of collateral, if any; (h) Death, dissolution, change in senior
management, or termination of existence of any Debtor; or (i) Appointment of a
receiver over any part of the property of any Debtor, the assignment of property
by any Debtor for the benefit of creditors, or the commencement of any
proceedings under any bankruptcy or insolvency laws by or against any party
liable, directly or indirectly, hereunder.
 
WAIVERS. No waiver by holder of any payment or other right under this Note or
any related agreement or documentation shall operate as a waiver of any other
payment or right.
 
GOVERNING LAW. Any cause of action for a breach or enforcement of, or a
declaratory judgment respecting, this agreement or any agreement related to the
execution and delivery of this agreement shall be commenced and maintained only
in the United States District Court for the Northern District of Oklahoma or the
applicable Oklahoma state trial court sitting in Tulsa, Oklahoma and having
subject matter jurisdiction; provided, however, any action to foreclose any deed
of trust or real estate mortgage securing finance or repayment shall be brought
in any county having mandatory venue thereof pursuant to the venue statutes of
the State of Oklahoma.
 
COLLECTION COSTS. All parties liable for payment hereunder agree to pay
reasonable costs of collection, including a reasonable attorney's fee.
 
RIGHT OF OFFSET. Any indebtedness due from holder hereof to Debtor or any party
hereto including, but without limitation, any deposits or credit balances due
from holder, is pledged to secure payment of this Note and any other obligation
to holder of Debtor or any party hereto, and may at any time while the whole or
any part of such obligation remains unpaid, either before or after Maturity
hereof, be appropriated, held or applied toward the payment of this Note or any
other obligation to holder of Debtor or any party hereto.
 
PURPOSE. Debtor affirms that the proceeds of this Note are to be used for a
business or agricultural purpose and not for a personal, family or household
purpose.
 
ENTIRE AGREEMENT. All parties acknowledge that this Note and related documents
contain the complete and entire agreement between Debtor and Lender and no
variation, modification, changes or amendments to this Note or related documents
shall be binding unless in writing and signed by all parties. No legal
relationship is created by the execution of this Note and related documents
except that of debtor and creditor or as stated in writing.
 

 LENDER NAME AND ADDRESS       DEBTOR(S) SIGNATURES(S)    The Monarch Cement
Company       Bank of Oklahoma, N.A.  /s/ Walter H. Wulf, Jr.    PO Box 268800
 Walter H. Wulf, Jr.    Oklahoma City, OK 73126-8800  President  

CUSTOMER

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 Form BOK763 (04/10/00)  Copyright 1/89 American Bank Systems, Inc.

 
 
 